t c memo united_states tax_court wayne lasier wilmot petitioner v commissioner of internal revenue respondent docket no filed date wayne lasier wilmot pro_se james c o’leary for respondent memorandum findings_of_fact and opinion morrison judge respondent the irs issued a notice_of_deficiency to petitioner wayne lasier wilmot wilmot determining an income-tax deficiency of dollar_figure for the year the irs reduced the deficiency to dollar_figure after correcting a computational error in the notice wilmot timely filed a petition under sec_6213 for redetermination of the deficiency we have jurisdiction under sec_6214 the primary issue for decision is whether wilmot’s photography activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 we find that wilmot did not engage in his photography activity for profit thus he cannot deduct any of the photography expenses he reported findings_of_fact some facts have been stipulated and they are so found wilmot resided in maryland when he filed the petition wilmot earned a b s in electrical engineering in and a ph d in oceanography in from to he conducted oceanographic research at various universities institutes and government agencies he also taught graduate-level courses this work took place in scandinavia--primarily in sweden 1all section references are to the internal_revenue_code as in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure 2the notice_of_deficiency reflected that the disallowed photography deductions increased wilmot’s income thus resulting in computational adjustments to his tuition_and_fees_deduction and his miscellaneous_itemized_deductions wilmot argues that his tuition and fees expenses were genuine expenses but he misunderstands the irs’s adjustment though he may have incurred tuition and fees expenses his modified_adjusted_gross_income as increased by the notice_of_deficiency exceeds the threshold for the tuition_and_fees_deduction in wilmot returned to the united_states and started wilmot associates an oceanographic-consulting business by his account the business was relatively successful in wilmot began working full time for the national oceanic and atmospheric association noaa as an oceanographer he also continued his oceanographic-consulting business wilmot associates by the 1990s however wilmot associates was dormant in while still working for noaa wilmot earned an m s from johns hopkins university the degree was in technical management project management and systems engineering in after earning his m s wilmot began teaching part time at johns hopkins while continuing to work at noaa in wilmot began taking photography classes at montgomery college in rockville maryland his coursework included color photography black-and-white photography electronic photography portrait and fashion photography and business practices and portfolio development around wilmot became interested in starting a photography business he hoped to pursue advertising commercial photography and environmental photography 3wilmot generally taught two courses per year--one in the spring and one in the fall 4environmental photography in wilmot’s parlance consists continued in while working full time for noaa and part time for johns hopkins wilmot began engaging in a photography activity that he characterized as a for-profit business on his tax returns he began reporting the expenses from this activity under the name wilmot environmental technology he used the same name to report expenses from oceanographic consulting an activity he resumed in for the two years that wilmot conducted both photography and oceanographic consulting and it is unclear how much of the expenses he reported for wilmot environmental technology were oceanographic-consulting expenses in the year in issue wilmot stopped working as an oceanographic consultant he continued to engage in photography and remained a full-time_employee of noaa and a part-time_employee of johns hopkins his combined wages in from noaa and johns hopkins totaled dollar_figure in wilmot made three trips to europe to take photos he used these trips to build a portfolio--a set of sample photos that photographers use to seek work the first trip took place from date to date the second trip from march to and the third trip from july to date on the first and second trips wilmot took photo sec_4 continued of taking staged photos of people in their work environments these photos are then used in promotional brochures or advertising exclusively in the czech republic on the third trip he again took photos in the czech republic but also brought one model hana strangfeldova to sweden for seaside photos during portions of each trip wilmot staged multiple all-day photo shoots the shoots consisted of photographing models in fashionable clothing and swimwear in the czech republic the shoots took place at local photo studios and at various other locations pavel danel a czech photographer and studio owner coordinated the logistics for many of the shoots he lent wilmot his studio he provided equipment and he hired models makeup artists and photo assistants in sweden wilmot and strangfeldova stayed at a summer home owned by the family of wilmot’s former domestic partner wilmot took seaside photos of strangfeldova on the surrounding land and islands after the photo shoots wilmot either processed the photos himself or sent them to a professional lab for processing he then used the photos to compile a portfolio in wilmot earned an associate of applied science degree in photography from montgomery college he continued 5wilmot paid danel for studio and equipment rental danel also set the fees for the models makeup artists and photo assistants whom wilmot paid directly and received a 25-percent commission on their earnings 6wilmot’s portfolio is not in evidence nor are any of his photos engaging in his photography activity until at least he continued teaching part time at johns hopkins until and he continued working for noaa until he retired in on his tax_return wilmot claimed dollar_figure of photography expenses on schedule c profit or loss from business expense car and truck legal and professional services office repairs and maintenance supplies travel meals and entertainment utilities total amount claimed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 7the manner in which wilmot conducted his photography activity underwent little change in the years after as discussed infra pt iii a the only change wilmot made was a shift from film to digital photography 8the schedule c stated that wilmot’s principal business was consulting photography but as wilmot testified the activity reported on his schedule c consisted solely of photography thus all his schedule c expenses in were photography expenses wilmot reported no gross_receipts from his photography activity he thus claimed a dollar_figure schedule c loss which reduced his gross_income by dollar_figure at trial wilmot submitted into evidence two binders of documents to substantiate his photography expenses binder documents the documents include receipts invoices ticket stubs bank statements credit card statements and utility bills they indicate payments for books meals travel lodging entertainment women’s clothing women’s swimwear makeup supplies utilities photo equipment storage equipment digital equipment postal services photographic services and miscellaneous items to prepare his tax_return wilmot created handwritten workpapers based in part on the binder documents the handwritten workpapers are not in evidence the amounts on wilmot’s schedule c see table above did not correspond to the amounts on the binder documents one reason was that he lacked receipts for some expenses and thus relied on his personal knowledge of those expenses another reason was that he sometimes used the u s department of state per_diem rates instead of his actual expenses during audit wilmot created excel spreadsheets that detail how he calculated his expenses when preparing his tax_return the excel spreadsheets are electronic versions of the handwritten workpapers that wilmot used to prepare his tax_return the spreadsheets divide his photography expenses into categories the same categories used on his tax_return and list the date payee amount and purpose of each expense although we excluded the spreadsheets as hearsay the parties agreed to treat the spreadsheets as if wilmot had testified to the information contained in them we thus ordered that the spreadsheets be treated as if their information was reflected in wilmot’s sworn testimony i the parties’ positions opinion wilmot contends that he engaged in his photography activity for profit and is thus entitled to deduct his photography expenses as business_expenses under sec_162 he argues that the profit-motive factors in sec_1_183-2 income_tax regs show that he had a profit_motive citing the same factors the irs argues that wilmot did not engage in his photography activity for profit the irs also argues that even if wilmot intended to earn a profit from photography his photography expenses should be amortized as startup expenses because he was not actively engaged in a photography activity in see sec_195 b c a 86_tc_492 no deduction under sec_162 unless ongoing business affd 864_f2d_1521 10th cir we need not address this argument because as we explain we find that wilmot did not conduct his photography activity for profit thus he could not amortize his expenses as sec_195 startup expenses see sec_195 c a amortization allowed only for expenses_incurred to create new trade_or_business 480_us_23 profit_motive required to have trade_or_business wilmot contends that he gave the irs full substantiation of his photography expenses during audit and that the irs failed to conduct a proper audit of his tax_return he requests that we order the irs to conduct a complete audit but even if the audit was incomplete the proper remedy is for us to determine wilmot’s correct_tax liability see eg 62_tc_324 wilmot also argues that when the irs audited his tax_return it agreed that he had conducted his photography activity for profit but this is irrelevant the irs’s failure to propose adjustments to one year does not estop it from proposing adjustments to another year see eg 55_tc_28 ii burden_of_proof in the notice_of_deficiency the irs determined only that wilmot failed to substantiate his photography expenses the irs raised the issue of profit_motive before trial and the parties agreed to try this issue even though it was not raised in the notice_of_deficiency or the answer because the issue was not raised in the notice_of_deficiency the irs has the burden of showing by a preponderance_of_the_evidence that wilmot did not engage in his photography activity for profit see 112_tc_183 placing burden_of_proof on irs for new_matter tried by consent of parties under rule b 88_tc_38 party satisfies burden_of_proof by demonstrating merits of claim by preponderance of evidence iii whether wilmot engaged in his photography activity for profit under sec_183 no deduction is allowed for an activity_not_engaged_in_for_profit except as provided in sec_183dollar_figure sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which sec_183 applies only to individuals and s_corporations sec_183 sec_183 provides two exceptions neither of which applies to wilmot sec_183 allows certain types of deductions that do not require a profit_motive sec_183 allows deductions that would otherwise require a profit_motive but only to the extent that gross_income from the activity exceeds the total deductions under sec_183 all of wilmot’s photography-expense deductions are the type that require a profit_motive see sec_162 and sec_183 and he earned no gross_income from his photography activity thus he does not qualify for deductions under sec_183 deductions are allowable under sec_162 or sec_212 or expenses are deductible under sec_162 the section wilmot claims is applicable only if the taxpayer is engaged in a trade_or_business in other words the taxpayer must engage in the activity continuously and regularly and the taxpayer’s primary purpose must be profit commissioner v groetzinger supra pincite defining trade_or_business courts determine whether an activity is engaged in for profit by examining the facts and circumstances sec_1_183-2 income_tax regs see also 32_f3d_94 4th cir affg tcmemo_1993_396 the taxpayer must have a good_faith profit_motive but need not have a reasonable expectation of profit sec_1_183-2 income_tax regs see also hendricks v commissioner supra pincite 78_tc_642 affd without opinion 702_f2d_1205 d c cir in determining profit_motive greater weight is given to objective facts than to the taxpayer’s mere statement of his intent sec_1_183-2 income_tax regs see also hendricks v commissioner supra pincite sec_1_183-2 income_tax regs provides nine factors that courts typically consider in determining whether an activity is engaged in for profit manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation dollar_figure see eg hendricks v commissioner supra pincite a manner in which the taxpayer carries on the activity the following facts can indicate a profit_motive the taxpayer conducts the activity in a businesslike manner and maintains complete and accurate books_and_records the taxpayer conducts the activity in a manner substantially_similar to profitable activities of the same nature and the taxpayer attempts to improve the activity’s profitability by changes in operating methods sec_1_183-2 income_tax regs 72_tc_659 wilmot did not conduct his photography activity in a businesslike manner he lacked a separate bank account for the 11these factors are not exclusive and no one factor is dispositive sec_1_183-2 income_tax regs 32_f3d_94 4th cir activity and a written business plandollar_figure see 544_f3d_900 8th cir affg tcmemo_2007_309 although he kept detailed records of his expenses it seems he did so solely to substantiate tax deductions see id records do not indicate profit_motive when kept only to memorialize for tax purposes the existence of the subject transactions bush v commissioner tcmemo_2002_33 records do not indicate profit_motive if maintained primarily to support tax deductions affd without published opinion 51_fedappx_422 4th cir there is no evidence that wilmot used his records to make business decisions or improve operations see 72_tc_411 affd without published opinion 647_f2d_170 9th cir wilmot’s meager efforts at promotion and advertising fall far short of what the owner of a profitable business would have done see keating v commissioner supra pincite paltry advertising efforts can indicate lack of profit_motive wilmot relied on word of mouth to promote his activity even though he had few contacts and no established reputation in the photography industry he claimed that he had contacted several potential 12wilmot’s unwritten business plan was supposedly to build up his photography activity to provide additional retirement income wilmot also claims that he chose his photo-shoot locations to lower costs but there is no written evidence of cost comparisons his two binders of documents merely show that he incurred certain expenses at the locations he chose clients in but we find that he contacted only three potential clients and of these only one was a realistic prospectdollar_figure he even turned down work that he thought undesirable he declined to work on photography jobs with another montgomery college student who did personal portraits and wedding photography we are skeptical that a fledgling for- profit photographer would have behaved this way wilmot did not make significant efforts to improve profitability only belatedly did he shift from film to digital photography even this transition--which ended several years after 2004--was unlikely to materially improve profitability see golanty v commissioner supra pincite operational changes not meaningful when they cannot significantly improve profitability for clients who preferred digital photography wilmot was still an unknown photographer because he did not advertise for the above reasons the manner in which wilmot conducted his photography activity does not indicate a profit_motive 13wilmot could only name three contacts he interviewed with an office-workspace company in rockville maryland but did not get the job he also sent unsolicited mailings to nordstrom and h m two large clothing companies offering his services but we do not believe these mailings created realistic work opportunities b the expertise of the taxpayer or his advisors preparation for an activity by extensive study of its accepted business economic and scientific practices or by consultation with experts in these practices may indicate a profit_motive where the taxpayer conducts the activity in accordance with such practices sec_1_183-2 income_tax regs this factor is neutral wilmot’s coursework at montgomery college gave him extensive knowledge of photographic techniques but he lacked adequate knowledge of the business aspects of photography see golanty v commissioner supra pincite expertise should include knowledge of business aspects of activity giles v commissioner tcmemo_2005_28 same he testified that his courses at montgomery college taught him the business aspects of photography but only one of these courses covered business practices he also claimed that he had received advice from professional photographers but he received only general advice on which fields to pursue from a photography professor at montgomery college and he did not receive business advice from the other photographers with whom he worked he simply paid them for services and studio space even if wilmot did glean business knowledge from his courses or from other photographers we doubt whether he applied it given his lackluster efforts at cost cutting and promotion see supra part iii a c the time and effort expended by the taxpayer in carrying on the activity if the taxpayer devotes much of his personal time and effort to conducting an activity this may indicate a profit_motive particularly if the activity lacks substantial personal or recreational aspects sec_1_183-2 income_tax regs this factor is neutral wilmot spent a significant amount of time on his photography activitydollar_figure the time spent however included substantial personal and recreational aspects see infra part iii i which severely detract from the significance of the time commitment see sec_1_183-2 income_tax regs giles v commissioner tcmemo_2006_15 wilmot also would have done many tasks like taking photos and purchasing equipment regardless of whether photography was a hobby or a business see giles v commissioner tcmemo_2006_15 d expectation that assets used in activity may appreciate in value a profit_motive may exist if the taxpayer expects that assets used in the activity will appreciate in value such that 14wilmot estimates that he spent big_number hours on his photography activity in or about hours a week the irs argues that this estimate is implausible we disagree as wilmot testified a combination of his annual leave his holidays his flexible work schedule at noaa and the seasonal nature of his work at johns hopkins allowed him to devote time to photography even if current income is insufficient to realize a profit the activity will generate an overall profit when the assets are sold sec_1_183-2 income_tax regs this factor favors the irs wilmot testified that his photos were assets that could appreciate in value and earn him royalty-like income when leased to stock photography companies but we do not find this testimony credibledollar_figure wilmot admitted that he did not seriously pursue stock photography there is also no evidence that wilmot’s photos would appreciate in value he never earned any income from his photography activity and we have no samples of his work and no credible market-value estimates thus we have no way of gauging any potential appreciation see hendricks v commissioner f 3d pincite mere expectation of asset appreciation without probative foundation is insufficient to support profit_motive e the success of the taxpayer in carrying on other similar or dissimilar activities if the taxpayer has profitably conducted similar activities this may indicate a profit_motive sec_1_183-2 income_tax regs this factor favors the irs although wilmot successfully ran an oceanographic-consulting business the skills he developed were not readily transferable to a photography 15stock photography companies acquire photos and let clients use the photos for a fee the companies then remit a portion of this fee to the photographer activity see eg giles v commissioner tcmemo_2005_28 success in dental practice had no bearing on ability to conduct horse activity f the taxpayer’s history of income or losses with respect to the activity if the taxpayer sustains losses beyond the customary startup_period for the activity this may indicate a lack of profit_motive sec_1_183-2 income_tax regs losses during the startup stage or losses that are explainable as due to customary business risks or reverses however might not indicate a lack of profit_motive id losses due to circumstances outside the taxpayer’s control such as natural disasters or depressed market conditions do not indicate a lack of profit_motive id this factor favors the irs wilmot’s photography losses generally worsened over the years see golanty v commissioner t c pincite as reflected in his schedules c wilmot lost dollar_figure in dollar_figure in dollar_figure in the year in issue dollar_figure in dollar_figure in and dollar_figure in 2007--a 6-year total of dollar_figure of lossesdollar_figure wilmot claims that his history of losses is not so severe first he argues that we should not consider losses from and because those years precede the year in issue this 16it is possible that the and figures reflect some losses from wilmot’s consulting activity but we find that most of wilmot’s schedule c losses for and were photography losses argument is invalid sec_1_183-2 income_tax regs directs us to examine the history of losses which includes losses from prior years second wilmot argues that we should not examine years after ie and we need not decide whether these post-2004 years are outside our frame of reference even without these years we conclude that wilmot’s history of losses suggests he lacked a profit_motive three straight years of losses and is sufficient because the magnitude of the losses far outstrips the revenue see smith v commissioner tcmemo_1997_503 affd without published opinion 182_f3d_927 9th cir see also miller v commissioner tcmemo_1998_463 affd without published opinion 208_f3d_214 6th cir wilmot earned no gross_receipts and this poor performance was caused by his method of operation not by the newness of his business g the amount of occasional profits if any which are earned the earning of substantial profits even if the profits are sporadic generally indicates a profit_motive if the taxpayer’s investment or losses are relatively small sec_1_183-2 income_tax regs the mere opportunity to earn a substantial profit may also indicate a profit_motive id in contrast an occasional small profit generally indicates a lack of profit_motive if the taxpayer’s investment or losses are relatively large id this factor favors the irs wilmot earned no income from his photography activity and never made a profit see wesley v commissioner tcmemo_2007_78 analogous situation he claims that he persisted in his photography activity because he hoped to make a profit but objectively he had little hope of the activity ever becoming profitable given his lack of clients advertising reputation business records and flexibility regarding type of work see giles v commissioner tcmemo_2005_28 hope of speculative profit must be supported by record h the financial status of the taxpayer if the taxpayer lacks substantial income from sources other than the activity this may indicate a profit_motive sec_1_183-2 income_tax regs if on the other hand the taxpayer has substantial income from other sources--particularly if the losses from the activity generate substantial tax benefits--this may indicate a lack of profit_motive especially if the activity involves personal or recreational elements id this factor favors the irs wilmot earned dollar_figure in from his work at noaa and at johns hopkins he claimed dollar_figure of photography losses which reduced his gross_income by dollar_figure his photography activity also involved personal and recreational elements as explained below see infra part iii i i elements of personal pleasure or recreation the presence of personal motives in conducting an activity may indicate a lack of profit_motive especially if the activity involves personal or recreational elements sec_1_183-2 income_tax regs making a profit however need not be the taxpayer’s sole objective id an activity is not classified as a hobby simply because the taxpayer finds it pleasurable 59_tc_312 this factor favors the irs it is true as wilmot suggests that he did not visit family during his three trips to europe but this fact does not convince us that his photography activity lacked personal and recreational elements first we believe that photography had a significant recreational aspect for wilmot second it is difficult to conceive why if wilmot did not enjoy photography he would continue the activity given its complete lack of revenue see eg miller v commissioner supra third many of wilmot’s activities involved foreign_travel dining and entertainmentdollar_figure j conclusion wilmot did not engage in his photography activity for profit he earned no income from the activity and incurred 17of the dollar_figure of photography expenses dollar_figure was for travel and dollar_figure was for meals and entertainment wilmot’s receipts indicate that his photography expenses included a trip to gröna lunds tivoli a swedish amusement park and the purchase of a harry potter dvd in the czech republic increasing losses that he was unlikely to recoup he did not conduct the activity in a businesslike manner or in a manner similar to a profitable business he did not keep records that helped him make business decisions nor did he significantly attempt to improve profitability he had no genuine expectation that his photos would appreciate in value his previous success in oceanography did not increase his odds of success in photography and lastly he used photography losses to offset income from other sources and derived substantial pleasure from traveling and taking photos his expertise in photographic techniques and his large time expenditure are insufficient to outweigh these factors because we find that wilmot did not conduct his photography activity for profit he cannot deduct any of his photography expenses under sec_162 or sec_183 for this reason we need not determine whether wilmot substantiated his expenses we have considered all arguments and contentions not addressed are meritless irrelevant or moot to reflect the foregoing decision will be entered for respondent
